Motion Granted and Order filed June 7, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00444-CV
                                   ____________

                            GLENDA GOTCH, Appellant

                                           V.

                          DAVID TERRY GOTCH, Appellee


                       On Appeal from the 246st District Court
                               Harris County, Texas
                         Trial Court Cause No. 1998-27953


                                      ORDER

      Appellant's prior appeal was dismissed because there was no final judgment. A
final judgment was entered and this appeal ensued. Appellant moved to have the clerk's
record and reporter's record filed in the prior appeal filed in this appeal. The motion is
GRANTED.

      We order the clerk's record and reporter’s record filed in our appellate case number
14-11-00953-CV transferred from that case and filed in the records of this appeal.



                                  PER CURIAM